


Exhibit 10.18

 

Caliper Performance Bonus Plan

 

This Performance Bonus Plan (the “Bonus Plan”) for eligible employees of Caliper
Life Sciences, Inc. (“Caliper” or the “Company”) covers the period from
January 1 to December 31 of each calendar year.  This Bonus Plan contains the
entire agreement on this subject between the Company and those employees who
have been notified in writing by the Company of their eligibility to participate
in this Bonus Plan, and supersedes all prior performance bonus compensation
programs of the Company and all other previous oral or written statements to any
employee of the Company regarding any previous performance bonus plan.  The
Company reserves the right to modify any of the provisions of this Bonus Plan at
any time with or without written notice.  This Bonus Plan may be modified only
in a writing signed by either the Chief Executive Officer of the Company or the
Company’s Senior Vice President of Human Resources.

 

Eligibility for participation in this Bonus Plan is based upon certain criteria
including but not limited to job function, level and/or title as defined from
time to time by the Company in its sole discretion.  Target bonus amounts under
this Bonus Plan will vary based on the Company’s criteria and an eligible
employee’s job function, level and/or title.  Only those employees of the
Company who are notified in writing by the Company of their eligibility to
participate in this Bonus Plan will be eligible to receive performance bonuses
under this Bonus Plan, which will be determined in accordance with an employee’s
designated target bonus amount and the other terms and conditions of this Bonus
Plan.  The Chief Executive Officer and employees on commission or sales
incentive plans are not eligible to participate in this Bonus Plan.  No bonus
amounts are guaranteed and all bonuses must be earned in accordance with the
terms of this Bonus Plan.  Whether and how much of a performance bonus has been
earned, at any bonus level, and determination of whether an employee is in good
standing, is in the sole discretion of the Company.

 

No bonus is considered earned under this Bonus Plan until the time that such
bonus is paid under the terms of this Bonus Plan. Thus, in the event that a
Bonus Plan participant’s employment has been terminated (either by the Company
or by the employee), the participant will not be entitled to any bonus that has
not been paid prior to the termination date.

 

Performance bonuses under this Bonus Plan will be paid in the following calendar
year after individual performance reviews for the previous year have been
completed, and after the Board of Directors has determined the degree to which
Caliper has attained its corporate goals for the previous year.  Historically,
performance bonuses have been paid prior to the end of April, but the date may
vary each year and is subject to the Company’s discretion.  Employees who are
hired during the year are entitled to receive a prorated performance bonus based
on their actual time of service during the year.

 

An employee’s performance bonus will be based on (i) the employee’s individual
performance assessment (as determined in connection with the employee’s annual
performance review by his or her manager) and (ii) the Board of Director’s
assessment of the degree to which Caliper has attained its corporate goals for
the year.

 

An individual employee’s performance objectives will be set by the employee’s
supervisor at the beginning of the bonus period.  It is the responsibility of
both the employee and his or her supervisor to ensure such written objectives
are set.  No performance bonus will be paid unless the employee attains 70% or
more of his or her overall performance objectives. Where numerous performance
objectives are listed but no weighting of relative importance of performance
objectives is provided, the Company will determine in its sole discretion how
much weighting each performance objective should be provided.  The Company, in
its sole discretion, will determine whether an employee attained a percentage of
any one

 

--------------------------------------------------------------------------------


 

performance objective and will consider any such pro rata attainment when
assessing the employee’s attainment of overall performance objectives.

 

Caliper’s Board of Directors will determine the objectives to be met by the
Company in each calendar year, as well as the degree to which the corporate
goals for such year have been attained.

 

The performance bonus calculation is as follows:

 

Base Earnings  X  Target Bonus Percentage = Bonus Opportunity

 

Bonus Opportunity  X  Individual Rating  X  Corporate Rating  = Bonus Earned

 

Nothing in this Bonus Plan is intended to alter the at-will nature of each
employee’s employment, that is, an employee’s right or the Company’s right to
terminate an employee’s employment at will, at any time, with or without cause.

 

Revised by the Company’s Board of Directors as of February 12, 2010.

 

--------------------------------------------------------------------------------
